An assignment of error, in an appeal to the Appellate Division of the Civil Court of Fulton County from an order of the trial judge overruling an oral motion for new trial, which does not set forth the grounds of the oral motion, is incomplete and presents nothing for consideration by the Appellate Division. There was no error in dismissing the appeal. Columbia Building  Loan Assn. v. Roberts, 44 Ga. App. 314
(161 S.E. 291); Patterson v. Harbin, 72 Ga. App. 549
(34 S.E.2d, 557).
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED JANUARY 28, 1947.